Citation Nr: 1011446	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected right knee medial meniscus tear.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to 
September 1976 and from May 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to an initial compensable 
disability evaluation for right knee medial meniscus tear can 
be adjudicated.  Specifically, it is determined that an 
examination is necessary, for the reasons discussed below.    

In July 2006, the Veteran filed a claim for entitlement to 
service connection for a right knee injury.  In a September 
2007 rating decision, the RO granted service connection for 
the Veteran's right medial meniscus tear and assigned a 
noncompensable evaluation, effective July 13, 2006.  In 
arriving at the rating assignment, the RO relied on the 
findings contained in the Veteran's most recent August 2007 
VA examination.  

Subsequently, in his September 2007 notice of disagreement, 
the Veteran reported continuing problems with his service-
connected right knee.  In his August 2008 VA Form 9 
substantive appeal, the Veteran indicated that his right knee 
symptomatology had increased in severity, as he was 
experiencing increased pain.  He added that he was no longer 
able to run, and that he felt numbing and popping sensations 
in his right knee.  

In light of the Veteran's credible testimony that his 
disability picture has worsened since his last examination, 
another examination should be afforded to more accurately 
assess his current level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current level of severity 
of his service-connected right knee 
medial meniscus tear.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and/or tests deemed to be 
necessary by the examiner should be 
accomplished.  

The examiner should identify and describe 
the severity of all symptoms, including 
limitation of motion, recurrent 
subluxation or lateral instability, and 
whether there is objective evidence of 
pain on motion.  If so, the examiner 
should identify to what extent the 
Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should equate 
such functional losses to additional 
degrees of limited motion (beyond that 
shown clinically). 

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
considering, in particular, "staged 
ratings," as well as, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


